 Case 2:20-cv-00105-JRG Document 27 Filed 01/24/21 Page 1 of 1 PageID #: 296




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

ALTPASS LLC,                                 §
                                             §
                                             §
               Plaintiff,                    §
                                             §     CIVIL ACTION NO. 2:20-CV-00105-JRG
v.                                           §
                                             §
ONEPLUS            TECHNOLOGY                §
(SHENZHEN) CO., LTD.,                        §
                                             §
               Defendant.                    §
                                             §

                                          ORDER
       Before the Court is the Stipulated Motion for Dismissal with Prejudice (the “Motion”).

(Dkt. No. 26.) Having considered the Motion and pursuant to Federal Rule of Civil Procedure

41(a)(2), the court is of the opinion that it should be and hereby is GRANTED. It is therefore

ORDERED that that all claims in the above-captioned case are DISMISSED WITH

PREJUDICE. Each party is to bear its own costs, expenses, and attorneys’ fees.

       The Clerk of the Court is directed to CLOSE the above-captioned case.

       So Ordered this
       Jan 24, 2021
